



Exhibit 10.6.2
FORM OF RETENTION EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT FOR THE MARRIOTT
INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN

--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is entered into on <<GRANT DATE>> (the “Grant
Date”) by MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
WITNESSETH:
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
WHEREAS, the Company wishes to award to designated employees certain Other
Share-Based Awards as provided in Article 10 of the Plan; and
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of “Retention Executive Restricted Stock Units” (“RSUs”) under the Plan;
NOW, THEREFORE, it is agreed as follows:
1. Employee Acknowledgment. Employee has been provided with, and hereby
acknowledges receipt of, a Prospectus for the Plan, which contains, among other
things, a detailed description of the Other Share-Based Awards provisions of the
Plan. Employee further acknowledges that he has read the Prospectus, the Plan
and this Agreement (including the Country-Specific Addendum), and that Employee
understands the provisions thereof.
2. Incorporation of Plan and Interpretation. The provisions of the Plan are
incorporated herein by reference and form an integral part of this Agreement.
Except as otherwise set forth herein, capitalized terms used herein shall have
the meanings given to them in the Plan. In the event of any inconsistency
between this Agreement and the Plan, the terms of the Plan shall govern. A copy
of the Plan is available from the Compensation Department of the Company upon
request. All decisions and interpretations made by the Committee or its delegate
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive.
3. Grant of RSUs. Subject to the terms of the Plan and Employee’s acceptance of
this Agreement, this award (the “Award”) of <<QTY GRANTED>> RSUs is made as of
the Grant Date.
4. RSUs and Common Share Rights. The RSUs awarded under this Agreement shall be
recorded in a Company book-keeping account and shall represent Employee’s
unsecured right to receive from the Company the transfer of title to shares of
Class A Common Stock of the Company (“Common Shares”) in accordance with the
schedule of Vesting Dates set forth in paragraph 5 below, provided that Employee
has satisfied the Conditions of Transfer set forth in paragraph 6 below and
subject to the satisfaction of the provision on withholding taxes and other
Tax-Related Items set forth in paragraph 9 below. On each such Vesting Date, if
it occurs, or such later date(s) pursuant to procedures established by the
Committee under Article 10 of the Plan, the Company shall reverse the
book-keeping entry for all such related RSUs and transfer a corresponding number
of Common Shares (which may be reduced by the number of shares withheld to
satisfy withholding taxes as set forth in paragraph 9 below, if share reduction
is the method utilized for satisfying the tax withholding obligation) to an
individual brokerage account (the “Account”) established and maintained in
Employee’s name. Employee shall have all the rights of a stockholder with
respect to such Common Shares transferred to the Account, including but not
limited to the right to vote the Common Shares, to sell, transfer, liquidate or
otherwise dispose of the Common Shares, and to receive all dividends or other
distributions paid or made with respect to the Common Shares from the time they
are deposited in the Account. Employee shall have no voting, transfer,
liquidation, dividend or other rights of a Common Share stockholder with respect
to RSUs prior to such time that the corresponding Common Shares are transferred,
if at all, to Employee’s Account.
5. Vesting in RSUs. Subject to satisfaction of the Conditions of Transfer in
paragraph 6, the RSUs shall vest in accordance with the following schedule:
 





--------------------------------------------------------------------------------





    Vesting Date    
  
Number of RSUs Vesting
<MM/DD/YYYY>
 
<##>
<MM/DD/YYYY>
 
<##>
<MM/DD/YYYY>
 
<##>

In the event that any such Vesting Date is a day on which stock of the Company
is not traded on the NASDAQ or another national exchange, then the Vesting Date
shall be the next following day on which the stock of the Company is traded on
the NASDAQ or another national exchange.
6. Conditions of Transfer. With respect to any RSUs awarded to Employee, as a
condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Grant Date hereof through the
Vesting Date relating to such RSUs:
a.
Employee must continue to be an active employee of the Company (“Continuous
Employment”);

b.
Employee must refrain from Engaging in Competition (as defined in Section 2.25
of the Plan) without first having obtained the written consent thereto from the
Company (“Non-competition”); and

c.
Employee must refrain from committing any criminal offense or malicious tort
relating to or against the Company or, as determined by the Committee in its
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation (“No Improper Conduct”). The
Committee’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee fails to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to vest in any RSUs that have not already vested as of
the time such failure is determined, and Employee shall accordingly forfeit the
right to receive the transfer of title to any corresponding Common Shares. As
used in this paragraph 6, the term “Company” shall include the Company and its
Subsidiaries.
7. Non-Assignability. The RSUs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the RSUs may be exercised only by Employee or, in the event
of incompetence, by Employee’s legally appointed guardian.
8. Effect of Termination of Employment for Death/Disability. In the event
Employee’s Continuous Employment terminates prior to the relevant Vesting Date
by reason of death or Employee incurs a Disability (as defined in Section 2.19
of the Plan) prior to the relevant Vesting Date, and if Employee had otherwise
met the requirements of Continuous Employment, Non-competition and No Improper
Conduct from the Grant Date through the date of such death or Disability, then
Employee’s unvested RSUs shall immediately vest in full upon death or Disability
(as the case may be) and the distribution of the RSUs will occur as soon as
administratively practicable thereafter.
8A. Non-Solicitation. In consideration of good and valuable consideration in the
form of the RSU Awards granted herein to which Employee is not otherwise
entitled, the receipt and sufficiency of which are hereby acknowledged, and in
recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom the Company has trained and/or given experience,
Employee agrees that during the period beginning on the Grant Date and ending
one year following his termination of employment with the Company, whether such
termination of employment is voluntary or involuntary or with or without cause,
he will not, on his own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly
contact, solicit or induce (or attempt to solicit or induce) any employee of the
Company to leave their employment with the Company or consider employment with
any other person or entity. Employee and the Company agree that any breach by
Employee of the non-solicitation obligation under this paragraph will cause the
Company immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of such
breach, in addition to any other remedies it may have at law or in equity, the
Company shall be entitled immediately to seek enforcement of this Agreement in a
court of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, and/or liquidated damages in the
amount of one hundred fifty percent (150%) of the Fair Market Value of the
Awards granted hereunder as of the Grant Date, and the Company is entitled to
recover from Employee the costs and attorneys’ fees it incurs to recover under
or enforce this Agreement. This provision is not a waiver of any other rights
that the Company may have under this Agreement, including the right to receive
money damages. As used in this paragraph 8A, the term “Company” shall include
the Company and its Subsidiaries.





--------------------------------------------------------------------------------





9. Taxes. The transfer of Common Shares shall be subject to the further
condition that the Company shall provide for the withholding of any taxes
required by applicable federal, state, or local law by reducing the number of
RSUs to be transferred to Employee’s Account or by such other manner as the
Committee shall determine in its discretion. As a condition to the grant,
vesting and settlement of this Award and as set forth in Section 18 of the Plan,
Employee hereby agrees to make adequate provision for the satisfaction of (and
will indemnify the Company and any Subsidiary or affiliate for) any applicable
taxes or tax withholdings, social contributions, required deductions, or other
payments, if any (“Tax-Related Items”), which arise upon the grant, vesting or
settlement of this Award, ownership or disposition of Common Shares, receipt of
dividends, if any, or otherwise in connection with this Award or the Common
Shares, including, if applicable, hypothetical tax obligations imposed under any
expatriate tax policy maintained by the Company. Regardless of any action the
Company or any Subsidiary or affiliate takes with respect to any or all
applicable Tax-Related Items, Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains Employee’s responsibility and
may exceed any amount actually withheld by the Company or any Subsidiary or
affiliate. Employee further acknowledges and agrees that Employee is solely
responsible for filing all relevant documentation that may be required in
relation to this Award or any Tax-Related Items other than filings or
documentation that is the specific obligation of the Company or any Subsidiary
or affiliate pursuant to applicable law, such as but not limited to personal
income tax returns or reporting statements in relation to the grant, vesting or
settlement of this Award, the holding of Common Shares or any bank or brokerage
account, the subsequent sale of Common Shares, and the receipt of any dividends.
Employee further acknowledges that the Company makes no representations or
undertakings regarding the treatment of any Tax-Related Items and does not
commit to and is under no obligation to structure the terms or any aspect of the
Award to reduce or eliminate Employee’s liability for Tax-Related Items or
achieve any particular tax result. Employee also understands that applicable
laws may require varying Common Share or Award valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Employee under applicable
laws. Further, if Employee has become subject to Tax-Related Items in more than
one jurisdiction, Employee acknowledges that the Company or any Subsidiary or
affiliate may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Grant Date through the Vesting Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
and (iii) meeting legal and regulatory requirements (“Permitted Purposes”).
Employee’s personal information will not be processed for longer than is
necessary for such Permitted Purposes. Employee’s personal information is
collected from the following sources:
a.
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

b.
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

c.
from Employee’s employment records with the Company; and

d.
from meetings, telephone conversations and other communications with Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
a.
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

b.
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

c.
regulatory authorities; and

d.
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties the
Company requires (to the extent permitted by applicable law) that such parties,
agree to process Employee’s personal information in accordance with the
Company’s instructions.
Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.





--------------------------------------------------------------------------------





Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.
11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan, even if other Awards have
been granted repeatedly in the past. All decisions with respect to this Award or
future grants of any Awards, if any, will be at the sole discretion of the
Committee. The value of Employee’s Awards is an extraordinary item outside the
scope of Employee’s employment contract, if any. Employee’s Awards are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end-of-service payments, bonuses, long-term service
awards, pension or retirement benefits (except as otherwise provided by the
terms of any U.S.-qualified retirement or pension plan maintained by the Company
or any of its Subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.
12. Amendment of This Agreement. The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no amendment, suspension or
termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.
13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company. The Company may also, in its sole discretion, decide to deliver any
documents related to Employee’s current or future participation in the Plan,
this Award, any Common Shares, or any other Company-related documents by
electronic means. By accepting this Award, whether electronically or otherwise,
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company, including but not limited to the use of electronic signatures or
click-through electronic acceptance of terms and conditions. To the extent
Employee has been provided with a copy of this Agreement, the Plan, or any other
documents relating to this Award in a language other than English, the English
language documents will prevail in case of any ambiguities or divergences as a
result of translation.
14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in the Plan, to the personal representatives, legatees and heirs
of Employee.
15. No Effect on Employment. This Agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed, subject to
applicable law.
16. Additional (Non-U.S.) Terms and Conditions. Notwithstanding the foregoing
terms and conditions of this Award, Employee acknowledges that applicable law
(including but not limited to rules or regulations governing securities, foreign
ownership, foreign exchange, tax, labor or other matters of any jurisdiction in
which Employee may be residing or working at the time of grant of or while
holding this Award or any RSUs) may prevent or restrict the issuance of Common
Shares under this Award or any RSUs, and neither the Company nor any Subsidiary
or affiliate assumes any liability in relation to this Award or any RSUs or
Common Shares in such case. Moreover, the Company reserves the right to impose
other requirements, including additional terms and conditions, on Employee’s
participation in the Plan, this Award, the RSUs and corresponding Common Shares,
and any other award or Common Shares acquired under the Plan, or take any other
action (including forfeiture of Awards or Common Shares or the forced sale
thereof) without liability, if the Company determines it is necessary or
advisable in order to comply with applicable law or to facilitate the
administration of the Plan. Employee agrees to sign any additional agreements or
undertakings that the Company requires to accomplish the foregoing. Employee
also acknowledges that applicable law may subject Employee to additional
procedural or regulatory requirements that Employee is and will be solely
responsible for and must fulfill. Employee further understands and agrees that,
unless otherwise permitted by the





--------------------------------------------------------------------------------





Company, any cross-border transfer proceeds received upon the sale of Common
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require Employee to provide to such
entity certain information regarding the transaction. Moreover, Employee
understands and agrees that the future value of the underlying Common Shares is
unknown and cannot be predicted with certainty and may decrease in value.
Employee understands that neither the Company nor any Subsidiary or affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any Subsidiary or
affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Award (or the calculation of income or
Tax-Related Items thereunder). Any additional requirements, restrictions, or
terms and conditions as described in this paragraph 16 or other applicable
disclosures may be set forth in, but are not limited to, the Company’s Policies
for Global Compliance of Equity Compensation Awards or any other agreement or
addendum that may be provided to Employee. Furthermore, Employee acknowledges
that the applicable laws of the country in which Employee is residing or working
at the time of grant, vesting and settlement of the Award or the sale of Common
Shares received pursuant to the Award (including any rules or regulations
governing securities, foreign exchange, tax, labor, or other matters) may
subject Employee to procedural or regulatory requirements. Employee agrees that
Employee will be solely responsible for compliance with such requirements and
will hold the Company and any of its affiliates harmless for any non-compliance
with such requirements. Such requirements may be outlined in but are not limited
to the Country-Specific Addendum (the “Addendum”) attached hereto, which forms
part of this Agreement. Notwithstanding any provision herein, Employee’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum. Employee hereby agrees
not to bring any claims against the Company or any of its affiliates for any
penalties or other adverse consequences to Employee as a result of
non-compliance with these laws/rules. Employee also understands that if Employee
works, resides, moves to, or otherwise is or becomes subject to applicable law
or Company policies of another jurisdiction at any time, certain
country-specific notices, disclaimers, and/or terms and conditions may apply to
Employee from the Grant Date, unless otherwise determined by the Company in its
sole discretion.
17. Governing Law. To the extent not preempted by U.S. Federal law, this
Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Maryland, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Maryland and agree that
any such litigation shall be conducted only in the courts of Maryland or the
federal courts of the United States located in Maryland and no other courts.
18. Adjustments. Employee acknowledges that the RSUs and the Common Shares are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and in the Plan.
19. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
20. Entire Agreement. The Plan and this Agreement (including any exhibit,
appendix or addendum hereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Employee with respect to the subject matter hereof.
21. Agreement Severable. In the event that any provision of this Agreement is
held illegal or invalid, the provision will be severable from, and the
illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of this Agreement.
22. Counterparts. This Agreement may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which will be deemed an original and all of which together will constitute one
instrument.
     IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement
to be signed by its Executive Vice President and Global Chief Human Resources
Officer, effective the day and year first hereinabove written.





--------------------------------------------------------------------------------





 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
davidrodriguezsignature2.jpg [davidrodriguezsignature2.jpg]
 
 
 
 
<<PARTICIPANT NAME>>
Executive Vice President and Global Chief Human Resources Officer
 
 Signed Electronically 






--------------------------------------------------------------------------------





Country-Specific Addendum


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who work or reside in the
countries listed below and that may be material to Employee’s participation in
the Plan. Such notices, disclaimers, and/or terms and conditions may also apply,
from the Grant Date, if Employee moves to or otherwise is or becomes subject to
the applicable laws or company policies of the country listed. Furthermore,
Employee acknowledges that the applicable laws of the country in which Employee
is residing or working at the time of grant, vesting and settlement of the Award
or the sale of Common Shares received pursuant to the Award (including any rules
or regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject Employee to procedural or regulatory requirements. Employee
agrees that Employee will be solely responsible for compliance with such
requirements and will hold the Company and any of its affiliates harmless for
any non-compliance with such requirements. Employee hereby agrees not to bring
any claims against the Company or any of its affiliates for any penalties or
other adverse consequences to Employee as a result of non-compliance with these
laws/rules. In addition, because foreign exchange regulations and other local
laws are subject to frequent change, Employee is advised to seek advice from his
own personal legal and tax advisor prior to accepting or settling an Award or
holding or selling Common Shares acquired under the Plan. The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Employee’s acceptance of the Award or participation in
the Plan. Unless otherwise noted below, capitalized terms shall have the same
meaning assigned to them under the Plan or the Agreement. This Addendum forms
part of the Agreement and should be read in conjunction with the Agreement and
the Plan.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Common Shares are registered with any local stock exchange or under the control
of any local securities regulator outside the United States. The Agreement (of
which this Addendum is a part), the Plan, and any other communications or
materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities outside the United States,
and the issuance of securities described in any Plan-related documents is not
intended for public offering or circulation in your jurisdiction.
 
 
Algeria
Exchange Control Information
Algerian residents must obtain prior authorization from the Bank of Algeria
before acquiring assets abroad, including shares of a foreign company.
 
 
 
 
Argentina
Foreign Exchange Restrictions
US dollar transactions must be conducted through a financial intermediary
authorized by the Argentine Central Bank. US dollar proceeds from the sale of
stock by Employee, when remitted to Argentina, are subject to conversion to
Argentine pesos at applicable exchange rates, as well as relevant regulations of
the Central Bank. Depending on the amount, Employee may also be required to file
certain documentation of the sale with the local bank or otherwise place the
funds in a non-interest-bearing US dollar-denominated mandatory deposit account
for a holding period of 365 days. As the restrictions may change, it is
Employee’s responsibility to confirm the foreign exchange requirements with
his/her local bank before any transfer of funds into or out of Argentina.
 
 






--------------------------------------------------------------------------------





 
 
Aruba
Repatriation Requirement
You understand that you must repatriate any proceeds from the sale of Common
Shares acquired under the Plan to Aruba if such proceeds exceed 300,000 Aruban
Florins.
 
 
 
 
Australia
Securities Law Notice
This disclosure has been prepared in connection with offers to employees in
Australia under the Plan (a copy of which is available upon request and free of
charge, within a reasonable period following your request, from the Human
Resources Manager at the hotel property or office where you work) and the
Agreement (a copy of which is available at netbenefits.com (login required)). It
has been prepared to ensure that this grant and any other grant under the Plan
(the “Offer”) satisfies the conditions for exemptions granted by the Australian
Securities and Investments Commission (“ASIC”) under ASIC Class order 14/1000.


Any advice given to Employee in connection with the Offer is general advice
only. It does not take into account the objectives, financial situation and
needs of any particular person. No financial product advice is provided in the
documentation relating to the Plan and nothing in the documentation should be
taken to constitute a recommendation or statement of opinion that is intended to
influence Employee in making a decision to participate in the Plan. This means
that Employee should consider obtaining his own financial product advice from an
independent person who is licensed by the ASIC to give such advice. Marriott
International, Inc. will arrange for the Human Resources Manager at the hotel
property or office at which Employee works to provide to you in writing, on the
next business day following Employee’s request, the Australian dollar equivalent
of the current market price of the underlying Common Shares subject to his or
her Award (being the price published by NASDAQ as the final price of the Common
Shares on the trading day prior to the date of Employee’s request). 


Issue of Award
The Award will be issued for no consideration.


Risks of Participation in the Plan
Participation in the Plan and acquiring Common Shares in Marriott International,
Inc. carries inherent risks. Employee should carefully consider these risks in
light of his or her investment objectives and personal circumstances.


Settlement
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the Award shall be in Common Shares and not, in whole or in part,
in the form of cash.   
 
 
 
 
Austria
Foreign Ownership Reporting
Austrian nationals owning foreign securities (which are not being kept by an
Austrian financial institution) are required to file an annual notification with
the Austrian National Bank if the value exceeds €5 million at year-end.






--------------------------------------------------------------------------------





 
 
 
 
Belgium
Foreign Ownership Reporting
If Employee is a resident of Belgium, Employee will be required to submit an
annual form declaring Employee’s income or assets (including shares acquired
under an employee share plan) held outside of Belgium to the National Bank of
Belgium. The reporting should be completed prior to filing Employee’s annual
Belgian income tax return.
 
 
 
 
Brazil
Foreign Ownership Reporting
If Employee is a resident of Brazil, Employee will be required to submit an
annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil (“BACEN”) if the aggregate value of such assets and rights
(including any capital gain, dividend or profit attributable to such assets) is
equal to or greater than US $100,000. The reporting should be completed at the
beginning of the year.
 
 
 
 






--------------------------------------------------------------------------------





Canada
Securities Law Notice
The security represented by the Award was issued pursuant to an exemption from
the prospectus requirements of applicable securities legislation in Canada. 
Employee acknowledges that as long as the Company is not a reporting issuer in
any jurisdiction in Canada, the Awards and the underlying Common Shares will be
subject to an indefinite hold period in Canada and subject to restrictions on
their transfer in Canada. Subject to applicable securities laws, Employee is
permitted to sell Common Shares acquired through the Plan through the designated
broker appointed under the Plan, assuming the sale of such Common Shares takes
place outside Canada via the stock exchange on which the Shares are traded.


Settlement in Shares Only
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the Award shall only be made in Common Shares issued by the
Company from treasury shares and not, in whole or in part, in the form of cash
or other consideration.


Employee Tax Treatment
For Canadian federal income tax purposes, the Award is intended to be treated as
an agreement by the Company to sell or issue shares to Employee and, as such, is
intended to be subject to the rules in section 7 of the Income Tax Act (Canada).
Under those rules, Employee will be considered to have received an employment
benefit at the time of settlement of the vested Awards equal to the full value
of the Common Shares received, which amount will be taxed as employment income
and will be subject to withholding at source.


Foreign Ownership Reporting
If Employee is a Canadian resident, Employee’s ownership of certain foreign
property (including shares of foreign corporations) in excess of CAD 100,000 may
be subject to ongoing annual reporting obligations.  Please refer to CRA Form
T1135 (Foreign Income Verification Statement) and consult your tax advisor for
further details. 


Quebec: Consent to Receive Information in English
The following applies if Employee is a resident of Quebec: The parties
acknowledge that it is their express wish that this Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English. Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.
 
 
 
 






--------------------------------------------------------------------------------





Chile
Securities Law Information
Neither the Company nor the Common Shares are registered with the Chilean
Registry of Securities or under the control of the Chilean Superintendency of
Securities. Pursuant to General Rule 336, no public offering of securities is
being made, and the Company is under no obligation to provide any disclosure or
other information in Chile.


Exchange Control Information
It is Employee’s responsibility to make sure that Employee complies with
exchange control requirements in Chile that may be applicable if the value of
his or her stock transaction is in excess of US $10,000. According to the
International Exchange Transaction Regulations (“IETR”) issued by the Central
Bank of Chile, it is arguable whether the acquisition of Common Shares for which
Employee does not remit funds abroad represents an “investment operation”. In
case the acquisition qualifies as an investment operation under the IETR and the
aggregate value of any Common Shares exceeds US $10,000, Employee must sign
Annex 1 of the Manual of Chapter XII of the Foreign Exchange Regulations and
file it directly with the Central Bank within ten days of the settlement of the
Award. If Employee’s aggregate investments held outside Chile exceeds US
$5,000,000 (including the investments made under the Plan), Employee must report
the investments annually to the Central Bank. Annex 3.1 of Chapter XII of the
Foreign Exchange Regulations must be used to file this report.


Annual Tax Reporting Information
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad, which they will use
as a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If Employee is
not a Chilean citizen and has been a resident in Chile for less than three
years, Employee is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website:
www.sii.cl.
 
 
 
 






--------------------------------------------------------------------------------





China
Foreign Exchange Control Requirements
Upon vesting of your Award, Common Shares will be issued to you and deposited in
your account at the broker designated by the Company. Subject to the Agreement
and any applicable trading restrictions, you may immediately sell such shares or
hold the shares in the account to sell at a later date. However, you will not be
permitted to move your shares out of the designated account other than upon the
sale of such shares.


You understand and agree that, pursuant to local exchange control requirements,
you may be required to immediately repatriate to China any cash proceeds from
the Common Shares or the sale thereof. You further understand that, under local
law, such repatriation of your cash proceeds may need to be effectuated through
a special-purpose foreign exchange account established by the Company, a
Subsidiary or affiliate, or your employer, and you hereby consent and agree that
any proceeds from the sale of any Common Shares issued under the Plan may be
transferred to such special account prior to being delivered to you. Further, if
directed by the Company in its sole discretion, sale proceeds may be distributed
to you in your individual USD account; you solely will be responsible for
ensuring that you can receive USD deposits in your personal bank account.
 
If the USD proceeds from the sale of your Common Shares are converted to local
currency (RMB) prior to distribution to you, you acknowledge that the Company is
under no obligation to secure any particular foreign exchange conversion rate,
and the Company may face delays in converting the proceeds to local currency due
to applicable restrictions in China. You agree to bear the risk of any
conversion rate fluctuation between the date the Award vests and the date of
conversion of the proceeds to local currency.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control or other requirements in China, including any tax payment or
reimbursement obligations. To comply with its tax withholding obligations, the
Company may condition distribution of sale proceeds on your payment (either
through payroll withholding or through direct reimbursement to your employer) of
any tax amounts due in relation to your Awards.


Unless otherwise determined by the Company in its sole discretion, in the event
of termination of employment for any reason, you are required to sell any Common
Shares received under your Award within 90 days following termination of
employment. If you fail to sell your Common Shares within 90 days after
termination of employment, you hereby authorize the Company and its designated
broker to sell any of the Common Shares on your behalf pursuant to this
authorization. Common Shares will be sold on the market upon or shortly after 90
days after termination of your employment. Neither the Company nor the broker
makes any representations or warranties regarding the sale price of such Common
Shares. You will receive the proceeds (less applicable fees) through the
mechanism described above.
 
 
 
 






--------------------------------------------------------------------------------





Colombia
Foreign Ownership Reporting
Prior approval from a government authority is not required to hold foreign
securities or to receive an equity award. However, if the value of foreign
investments, including the value of any equity awards, equals or exceeds US
$500,000, such investments must be registered with the Colombian Central Bank by
June 30th of each year.


Colombian residents may hold foreign investments without any government
approval. However, investments held abroad (including Common Shares) must be
registered with the Central Bank of Colombia (Banco de la República) if the
aggregate investments held by an individual (as of December 31 of the applicable
calendar year) equal or exceed the equivalent of US $500,000. The Participant
will need to register the foreign investment with the Central Bank only if the
accumulated financial investments held abroad at the year-end are equal to or
exceed the equivalent of US $500,000. The Participant must register by filing a
Form No. 11 and submitting it to Señores, Banco de la República, Atn: Jefe
Sección Inversiones, Departamento de Cambios Internacionales, Carrera 7 No. 14 -
18, Bogotá, Colombia by June 30 of the following year. Upon sale or other
disposition of investments (including Common Shares) that have been registered
with the Central Bank, the registration with the Central Bank must be cancelled
no later than March 31 of the year following the sale or disposition (or a fine
of up to 200% of the value of the infringing payment may apply).
 
 
 
 
Czech Republic
Foreign Ownership and Exchange Control Information
Under certain circumstances, Employee may be required to report the acquisition,
ownership, or disposal of Common Shares under the Plan or if otherwise requested
by the Czech National Bank (the “CNB”). Please confirm your specific reporting
obligations with the CNB.
 
 
 
 
France
Foreign Ownership Reporting
Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.


Consent to Receive Information in English
By accepting the Award, you confirm having read and understood the Plan and the
Agreement, which were provided in the English language. You accept the terms of
those documents accordingly. En acceptant cette attribution gratuite d’actions,
vous confirmez avoir lu et comprenez le Plan et ce Contrat, incluant tous leurs
termes et conditions, qui ont été transmis en langue anglaise. Vous acceptez les
dispositions de ces documents en connaissance de cause.
 
 
 
 






--------------------------------------------------------------------------------





Hong Kong
Securities Law Notice
The Award and any Common Shares issued upon vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its affiliates. The Plan, the Agreement, including this
Addendum, and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable companies and securities legislation
in Hong Kong and have not been registered with or authorized by any regulatory
authority in Hong Kong, including the Securities and Futures Commission. This
Plan, the Agreement, and the incidental communication materials are intended
only for the personal use of each eligible Employee and not for distribution to
any other persons. You are advised to exercise caution in relation to the offer.
If you have any questions about any of the contents of the Plan, the Agreement,
including this Addendum, or other incidental communication materials, you should
obtain independent professional advice.
 
 
 
 
India
Repatriation Requirement
You shall take all reasonable steps to repatriate to India immediately all
foreign exchange received by you as a consequence of your participation in the
Plan and in any case not later than 90 days from the date of sale of the Common
Shares so acquired by you under the Plan. Further, you shall in no case take any
action (or refrain from taking any action) that has the effect of:


(a) Delaying the receipt by you of the whole or part of such foreign exchange;
or
(b) Eliminating the foreign exchange in whole or in part to be receivable by
you.


Upon receipt or realization of the foreign exchange in India, including in
relation to any dividend payments, you shall surrender the received or realized
foreign exchange to an authorized person within a period of 180 days from the
date of such receipt or realization, as the case may be. Please note that you
should keep the remittance certificate received from the bank where foreign
currency is deposited in the event that the Reserve Bank of India, the Company
or your employer requests proof of repatriation.


Share Valuation
The amount subject to tax at vesting will partially be dependent upon a
valuation that the Company will obtain from a Category I Merchant Banker in
India. The Company has no responsibility or obligation to obtain the most
favorable valuation possible nor obtain valuations more frequently than required
under Indian tax law.
 
 
 
 






--------------------------------------------------------------------------------





Indonesia
Exchange Control Information
If you remit proceeds from the sale of Common Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US $10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, you must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to you by the bank through which the
transaction is made.


In addition, if you are an Indonesian resident, you may be required to provide
the Indonesian Central Bank with information on foreign exchange activities.
Indonesian residents may be subject to a monthly reporting obligation to the
Bank of Indonesia which must be completed online through Bank of Indonesia’s
website, no later than the 15th day of the following month. You should consult
with your personal advisor to ensure that you are properly reporting your
foreign exchange activities.
 
 
 
 
Ireland
Director Reporting
If you are a director or shadow director of the Company or related company, you
may be subject to special reporting requirements with regard to the acquisition
of shares or rights over shares. Please contact your personal legal advisor for
further details if you are a director or shadow director.


Settlement
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the Award shall be in Common Shares and not, in whole or in part,
in the form of cash.
 
 
 
 






--------------------------------------------------------------------------------





Italy
Data Privacy Consent
Pursuant to Legislative Decree No. 196/2003, the Controller of personal data
processing is Marriott International, Inc., with registered offices at 10400
Fernwood Road, Bethesda, MD 20817, and its Representative in Italy for privacy
purposes is Thaddeus Shepherd, Vice President, Executive Compensation & Global
Benefits of Marriott (Telephone: 301-380-3000). By accepting this Award, you
agree to the following:


I understand that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree No. 196/2003.


The processing activity, including the communication and transfer of my Data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan. I
understand that the use of my Data will be minimized where it is not necessary
for the implementation, administration and management of the Plan. I further
understand that, pursuant to Section 7 of the Legislative Decree No. 196/2003, I
have the right to, including but not limited to, access, delete, update, and ask
for rectification of my Data and stop, for legitimate reason, the Data
processing. Furthermore, I am aware that my Data will not be used for direct
marketing purposes.
 
 
 
 
Japan
Securities Acquisition Report
If you acquire Common Shares valued at more than ¥100,000,000 total, you must
file a Securities Acquisition Report with the Ministry of Finance (“MOF”)
through the Bank of Japan within 20 days of the acquisition of the Shares.


Exit Tax
Please note that you may be subject to tax on your Award, even prior to vesting,
if you relocate from Japan if you (1) hold financial assets with an aggregate
value of ¥100,000,000 or more upon departure from Japan and (2) maintained a
principle place of residence (jusho) or temporary place of abode (kyosho) in
Japan for 5 years or more during the 10-year period immediately prior to
departing Japan. You should discuss your tax treatment with your personal tax
advisor. 
 
 
 
 
Kazakhstan
Exchange Control Information
Although Kazakh residents are no longer required to obtain a license from the
National Bank of Kazakhstan before obtaining securities in foreign companies,
you may be required to notify the National Bank of Kazakhstan if you acquire
Shares under the Plan.


You understand that you are responsible for complying with applicable exchange
control regulations in Kazakhstan. As the exchange control regulations in
Kazakhstan may change without notice, you should consult a legal advisor prior
to the vesting of your Award as well as repatriating the proceeds from the sale
of your Common Shares to ensure compliance with the regulations.






--------------------------------------------------------------------------------





 
 
 
 
Malaysia
Securities Law Notice
The grant of the Company’s equity awards in Malaysia constitutes or relates to
an ‘excluded offer,’ ‘excluded invitation,’ or ‘excluded issue’ pursuant to
Section 229 and Section 230 of the CMSA, and as a consequence no prospectus is
required to be registered with the Securities Commission of Malaysia. The award
documents do not constitute and may not be used for the purpose of a public
offering or an issue of, offer for subscription or purchase of, or invitation to
subscribe for or purchase any securities requiring the registration of a
prospectus with the Securities Commission in Malaysia under the CMSA.


Director Notification Obligation
If you are a director of the Company's Malaysian Subsidiary or affiliate, you
are subject to certain notification requirements under the Malaysian Companies
Act. Among these requirements is an obligation to notify the Malaysian
Subsidiary or affiliate in writing when you receive or dispose of an interest
(e.g., an Award under the Plan or Common Shares) in the Company or any related
company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.
 
 
 
 
Mexico
Labor Law Acknowledgment
The invitation Marriott International, Inc. (“Marriott”) is making under the
Plan is unilateral and discretionary and is not related to the salary and other
contractual benefits granted to you by your employer; therefore, benefits
derived from the Plan will not under any circumstance be considered as an
integral part of your salary. Marriott reserves the absolute right to amend the
Plan and discontinue it at any time without incurring any liability whatsoever.
This invitation and, in your case, the acquisition of shares does not, in any
way, establish a labor relationship between you and Marriott, nor does it
establish any rights between you and your employer.


La invitación que Marriott hace en relación con el Plan es unilateral,
discrecional y no se relaciona con el salario y otros beneficios que recibe
actualmente de su actual empleador, por lo que cualquier beneficio derivado del
Plan no será considerado bajo ninguna circunstancia como parte integral de su
salario. Por lo anterior, Marriott se reserva el derecho absoluto para modificar
o terminar el mismo, sin incurrir en responsabilidad alguna. Esta invitación y,
en su caso, la adquisición de acciones, de ninguna manera establecen relación
laboral alguna entre usted y Marriott y tampoco genera derecho alguno entre
usted y su empleador.
 
 
 
 






--------------------------------------------------------------------------------





New Zealand
Securities Law Warning
You are being offered ordinary shares in Marriott International, Inc.
(“Marriott”). Marriott Common Shares give you a stake in the ownership of
Marriott. You may receive a return if dividends are paid.


If Marriott runs into financial difficulties and is wound up, shareholders will
only be paid after all creditors and holders of preference shares (if any) have
been paid. You may lose some or all of your investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment. Ask questions, read all
documents carefully, and seek independent financial advice before committing
yourself.
 
Marriott Common Shares are quoted on the NASDAQ. This means you may be able to
sell them on the NASDAQ if there are interested buyers. You may get less than
you invested. The price will depend on the demand for the Marriott Common
Shares.
 
In addition, you are directed to the Company’s most recent annual report and
published financial statements. In compliance with New Zealand securities law,
you are hereby notified that the documents listed below are available for your
review on the Company’s external and internal sites at the web addresses listed
below:
 
1.The Company’s most recent Annual Report (Form 10-K) -
http://investor.shareholder.com/MAR/;
2.The Company’s most recent published financial statements -
http://investor.shareholder.com/MAR/;
3.The Plan - https://www.sec.gov/edgar.shtml (Exhibit A to Marriott’s Definitive
Proxy Statement filed April 4, 2014 (File No. 001-13881));
4.The Plan Prospectus - netbenefits.com (login required); and
5.The Agreement (of which this Addendum is a part) - netbenefits.com (login
required).
 
A copy of the above documents will be sent to you free of charge upon written
request to the Corporate Secretary of Marriott at 10400 Fernwood Road, Bethesda,
MD 20817. You should read the materials provided carefully before making a
decision whether to participate in the Plan. Please consult your tax advisor for
specific information concerning your personal tax situation with regard to Plan
participation.
 
 
 
 
Philippines
Securities Law Notice
This offering is subject to exemption from the requirements of registration with
the Philippines Securities and Exchange Commission under Section 10.1 of the
Philippines Securities Regulation Code. THE SECURITIES BEING OFFERED OR SOLD
HAVE NOT BEEN REGISTERED WITH THE PHILIPPINES SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES REGULATION CODE. ANY FUTURE OFFER OR SALE THEREOF IS
SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE CODE UNLESS SUCH OFFER OR SALE
QUALIFIES AS AN EXEMPT TRANSACTION.






--------------------------------------------------------------------------------





 
 
 
 
Poland
Foreign Ownership Reporting
If you hold more than PLN 7,000,000 in foreign securities (including Common
Shares) at year-end, you are required to report quarterly to the National Bank
of Poland regarding the number and value of such securities. Such reports are
filed on special forms available on the website of the National Bank of Poland.
Additional forms are required if you hold 10% or more of the voting rights in a
foreign entity.
 
 
 
 
Russia
Securities Law Notice
Neither this offer nor the distribution of related documentation constitutes the
public circulation of securities in Russia. You may receive shares in a
brokerage account held in your name outside of Russia, or shares may be held for
you in book entry form, but a stock certificate will not be issued to you. You
are not permitted to transfer any shares received under any Company employee
equity program into Russia.


Foreign Account and Repatriation Requirement
You may be prohibited from receiving cash funds into a non-Russian bank or
brokerage account.  Noncompliance with such rules, if applicable, may be subject
to administrative sanction and fines.  If such rules apply, you should
immediately transfer any proceeds from the sale of Common Shares (or any
dividends on Common Shares) into a personal bank account in Russia.  You are
responsible for ensuring compliance with all currency control laws in Russia in
relation to your participation in the Plan; note that your foreign accounts may
also be subject to reporting to the Russian tax or bank authorities.
 
 
 
 
Saudi Arabia
Securities Law Information
This document may not be distributed in the Kingdom except to such persons as
are permitted under the Offers of Securities Regulations issued by the Capital
Market Authority.


The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document, you
should consult an authorized financial adviser.
 
 






--------------------------------------------------------------------------------





 
 
Singapore
Securities Law Notice
This offer and Common Shares to be issued upon hereunder shall be made available
only to an employee of the Company or its Subsidiary, in reliance on the
prospectus exemption set out in Section 273(1)(f) of the Securities and Futures
Act (Chapter 289) of Singapore (the “SFA”) and is not made with a view to the
Common Shares so issued being subsequently offered for sale or sold to any other
party in Singapore.  You understand and acknowledge that this Agreement and/or
any other document or material in connection with this offer and the Common
Shares thereunder have not been and will not be lodged, registered or reviewed
by the Monetary Authority of Singapore. Any and all Common Shares to be issued
hereunder shall therefore be subject to the general resale restriction under
Section 257 of the SFA, and you undertake not to make any subsequent sale in
Singapore, or any offer of sale in Singapore, of any of the Common Shares
(received upon vesting of this offer), unless that sale or offer in Singapore is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
other than Section 280 of the SFA.


Director Reporting
If you are a director or shadow director of the Company or an affiliate, you may
be subject to special reporting requirements with regard to the acquisition of
shares or rights over shares. Please contact your personal legal advisor for
further details if you are a director or shadow director.


Exit Tax / Deemed Exercise Rule
If you have received an Award in relation to your employment in Singapore,
please note that if, prior to the vesting of your Award, you are 1) a permanent
resident of Singapore and leave Singapore permanently or are transferred out of
Singapore; or 2) neither a Singapore citizen nor permanent resident and either
cease employment in Singapore or leave Singapore for any period exceeding 3
months, you will likely be taxed on your unvested Award on a “deemed exercise”
basis, even though your Award has not yet vested.  You should discuss your tax
treatment with your personal tax advisor. 
 
 
 
 






--------------------------------------------------------------------------------





South Africa
Securities Law Notice
This is an offer of Restricted Stock Units (“RSUs”) over ordinary shares in
Marriott International, Inc. (“Marriott”). You have been provided full
particulars of the nature of the Award with this offer, but the relevant
documents may also be accessed here:


- The Plan - https://www.sec.gov/edgar.shtml (Exhibit A to Marriott’s Definitive
Proxy Statement filed April 4, 2014 (File No. 001-13881));
- The Plan Prospectus - netbenefits.com (login required); and
- The Agreement (of which this Addendum is a part) - netbenefits.com (login
required).


Participation in the Plan and acquiring Shares in Marriott carries inherent
risks. You should carefully consider these risks in light of your investment
objectives and personal circumstances. Any advice given to you in connection
with the RSUs is general advice only. It does not take into account the
objectives, financial situation and needs of any particular person. No financial
product advice is provided in the documentation relating to the Plan and nothing
in the documentation should be taken to constitute a recommendation or statement
of opinion that is intended to influence you in making a decision to participate
in the Plan.


Marriott shares give you a stake in the ownership of Marriott. You may receive a
return if dividends or dividend equivalents are paid. If Marriott runs into
financial difficulties and is wound up, shareholders will only be paid after all
creditors have been paid. You may lose some or all of your Share value.


You are directed to Marriott’s most recent annual report and published financial
statements. In particular, Marriott’s most recent Annual Report (Form 10-K) is
available to you at http://investor.shareholder.com/MAR/ (“Investor Relations”)
and includes information about Marriott’s business and its profit history over
the last 3 years. Any material changes to this information are disclosed on
quarterly Form 10-Q filings and Form 8-K filings, which will also be available
to you on the Investor Relations site.


Sale Reporting and Liability for Taxes
By accepting the Award, you agree that, immediately upon vesting of the Award,
you will notify the Company and your employer of the amount of any gain
realized. If you fail to advise the Company and your employer of the gain
realized upon vesting, you may be liable for a fine. You will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld by the Company or your employer.


Exchange Control Information
Any cross-border fund transfers you make, e.g., to purchase shares (if
applicable) or to receive proceeds from the sale of any Common Shares, are
subject to the requirements of the South African Reserve Bank (the “SARB”). 
Assuming you are a taxpayer in good standing and over the age of 18 years, you
are allowed certain foreign investment allowances and to partake in share
incentive or share option schemes offered by foreign parent companies.  However,
you may be required to complete certain forms for the SARB, the tax authorities,
and/or the Authorized Dealer at your commercial bank, or certain other approvals
may be required. Please note that the Company is not responsible for obtaining
or completing any such forms or approvals on your behalf.
 
 
 
 






--------------------------------------------------------------------------------





Spain
Foreign Share Ownership Reporting
If you are a Spanish resident, your acquisition, purchase, ownership, and/or
sale of foreign-listed stock may be subject to ongoing annual reporting
obligations with the Dirección General de Politica Comercial e Inversiones
Exteriores (“DGPCIE”) of the Ministerio de Economia, the Bank of Spain, and/or
the tax authorities. These requirements change periodically, so you should
consult your personal advisor to determine the specific reporting obligations.


Currently, you must declare the acquisition of Shares to DGPCIE for statistical
purposes. You must also declare the ownership of any Common Shares with the
DGPCIE each January while the shares are owned. The relevant forms are Form D6
and, depending on the amount of assets, Form D8.


In addition, if you perform transactions with non-Spanish residents or hold a
balance of assets and liabilities with foreign parties higher than EUR
1,000,000, you may be required to report such transactions and accounts to the
Bank of Spain. The frequency (monthly, quarterly or annually) of the
notification will vary depending on the total value of the transactions or the
balance of assets and liabilities.


If you hold assets or rights outside of Spain (including Shares acquired under
the Plan), you may also have to file Form 720 with the tax authorities,
generally if the value of your foreign investments exceeds €50,000. Please note
that reporting requirements are based on what you have previously disclosed and
the increase in value and the total value of certain groups of foreign assets.
 
 
 
 
Taiwan
Foreign Exchange Restrictions 
You may acquire and remit foreign currency (including proceeds from the sale of
Shares) into and out of Taiwan of up to US $5,000,000 per year. If this
threshold is exceeded, you may be required to apply for an approval from the
Central Bank of China ("CBC"). In the event that the remittance amount reaches
US $500,000 or more, you may be required to provide supporting documentation to
the satisfaction of the remitting bank.  Please also note that if the
transaction amount is NT $500,000 or more in a single transaction, it should be
declared on a CBC-prescribed form, but this is typically a standard procedure
managed by the local bank handling the transaction.
 
 
 
 
Thailand
Foreign Exchange Information  
Please note that dividends (if any) received from foreign stock and all proceeds
from the sale of such stock are subject to Ministerial Regulation No. 26. You
should consult with your personal advisor to ensure that you are properly
complying with the foreign exchange regulations.
 
 
 
 






--------------------------------------------------------------------------------





Ukraine
Foreign Account and Exchange Control Information
Under recent changes to Ukraine law, Ukrainian citizens and qualified foreign
nationals who are treated as residents for currency regulation purposes should
now be able to open and maintain accounts abroad for purposes of participating
in the Plan. However, it is your responsibility to confirm and comply with all
requirements imposed by the National Bank of Ukraine.
 
 
 
 
United Kingdom
Settlement
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the Award shall be in Common Shares and not, in whole or in part,
in the form of cash.


Withholding of Tax
The following supplements paragraph 9 of the Agreement: If payment or
withholding of the Tax-Related Items is not made within ninety (90) days of the
end of the UK tax year in which the event giving rise to the Tax-Related Items
occurs (the “Due Date”) or such other period specified in Section 222(1)(c) of
the Income Tax (Earnings and Pensions) Act 2003, the amount of any uncollected
Tax-Related Items will constitute a loan owed by Employee to the employer,
effective on the Due Date. Employee agrees that the loan will bear interest at
the then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the employer may
recover it at any time thereafter by any of the means referred to in paragraph 9
of the Agreement. Notwithstanding the foregoing, if Employee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities Exchange Act of 1934, as amended), Employee will not be eligible
for such a loan to cover the Tax-Related Items. In the event that Employee is a
director or executive officer and the Tax-Related Items are not collected from
or paid by Employee by the Due Date, the amount of any uncollected Tax-Related
Items will constitute a benefit to Employee on which additional income tax and
national insurance contributions will be payable. Employee will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime.


HMRC National Insurance Contributions
The following supplements paragraph 9 of the Agreement: Employee agrees that:


(a) Tax-Related Items within paragraph 9 of the Agreement shall include any
secondary class 1 (employer) National Insurance Contributions that:
(i) any employer (or former employer) of Employee is liable to pay (or
reasonably believes it is liable to pay); and
(ii) may be lawfully recovered from Employee; and


(b) if required to do so by the Company (at any time when the relevant election
can be made) Employee shall:
(i) make a joint election (with the employer or former employer) in the form
provided by the Company to transfer to Employee the whole or any part of the
employer’s liability that falls within paragraph 9 of the Agreement; and
(ii) enter into arrangements required by HMRC (or any other tax authority) to
secure the payment of the transferred liability.
 
 






--------------------------------------------------------------------------------





 
 
Vietnam
Exchange Control Obligations
Any proceeds received upon exercise and sale of Shares and any dividends must be
repatriated to Vietnam within 6 months from the date of issuance of the tax
finalization report or equivalent document in relation to such proceeds.










